COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ARMANDO BARRERA, JR.,                           §               No. 08-20-00117-CR

                    Appellant,                    §                  Appeal from the

  v.                                              §                244th District Court

  THE STATE OF TEXAS,                             §              of Ector County, Texas

                    State.                        §               (TC# C-19-1105-CR)

                                                  §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record, 1 volume of the Supplemental Clerk’s Record and 13 volumes of

the Reporter’s Record, via U. S. mail, to the Warden of the Ector County Jail, 2500 US-385,

Odessa, TX 79766, for use by the Appellant Armanda Barrera, Jr., (SO# 78031). The Warden or

designated custodian of records shall make this record available to the appellant for purposes of

preparing his appellate brief. Appellant’s Pro Se brief shall be due in this office on or before

September 17, 2020. The hard copy of this record does not need to be returned to this

Court. Further, please note that copies of the exhibits are not provided and only a copy of the

Index (Volume 14 of 14 of the Reporter’s Record) has been provided.

       IT IS SO ORDERED this 18th day of August, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.